DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 6/13/2019. The Examiner notes claims 1-6, 11, 14-15, & 25-26 are currently pending and have been examined; claims 16-22 & 27-28 are currently canceled without prejudice.

Election/Restriction
Claims 16-24 & 27-28 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.

Drawings
The disclosure is objected to because of the following informalities:
The "open-close plane" is not shown in the drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 is/are objected to because of the following informalities:  
Claim 1:  "the joint" is the first use of the limitation. For examining purposes, the claim will be interpreted as "…a locking arrangement is provided at a joint between the first handheld portion and the first clamping portion…"
Claim 11:  "…a second rack protruding from a side wall of the snap button body…" This is first time a rack has been mentioned from claims 1-5 & 11. For examining purposes, the limitation will be interpreted as "…a rack…"
Claim 11:  "…a second spring…" This is first time a spring has been mentioned from claims 1-5 & 11. For examining purposes, the limitation will be interpreted as "…a spring…"
Claim 15:  Contains similar objects to claim 11 with regards to second or third items that have never been stated before.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11
The claim states "…the rack being perpendicular to the protruding portion, the length thereof corresponding to that of the snap button body…"  It is unclear what the length is referring to. It appears to refer back to the rack but could also be referring to the protruding portion. If it is referring to the rack, what direction is the length intended to be measured? The direction perpendicular to the protruding portion or another direction? For examining purposes, the limitation will be interpreted as "…the rack being perpendicular to the protruding portion, the length of the rack 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feuerstein et al. (US 20170165852 A1), hereinafter Feuerstein.
Regarding claim 1
Feuerstein discloses an open-close handheld apparatus [10], comprising a first member [Fig 1; 18 & 26 form the first member] and a second member [22 & 30 form the second member], the first member comprises a first clamping portion [26] and a first handheld portion [18]; the second member comprises a second clamping portion [30] and a second handheld portion [22], the first and second clamping portions are rotatably and movably connected via a first axle pin [Fig 6; the clamping portions are rotatably and movably connected via 42], the first and second clamping portions open and close relative to each other [Fig 1 & 6], the plane in which the open-close path thereof is located being an open-close plane [Fig 1 & 6; the clamping portions open and close along a plane], wherein the first handheld portion is rotatably connected to the first clamping portion [Fig 1 & 7; 18 is rotatably connected to the first clamping portion at 154], the plane in which the rotation path of the first handheld portion is located is the same as or parallel to the open-close plane [Fig 1 & 9-11], a locking arrangement [154] is provided at a joint between the first handheld portion and the first clamping portion [Fig 1 & 7], used for locking or unlocking the first handheld portion and the first clamping portion [¶28].
Regarding claim 2 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 1, wherein the second handheld portion is rotatably connected to the second clamping portion [Fig 1 & 9-11], the plane in which the rotation path of the second handheld portion is located is the same as or parallel to the open-close plane [Fig 1, 6, & 9-11], a locking arrangement [154] is provided at a joint between the second handheld portion and the second clamping portion [Fig 1 & 7], used for locking or unlocking the second handheld portion and the second clamping portion [¶28].
Regarding claim 3 (Previously Presented)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 1, wherein the locking arrangement comprises: an extending portion [174 & 178], provided at the bottom end of the first or second clamping portion [Fig 1 & 7; ¶28], a protruding portion [Fig 1 & 7; ¶28; the end of 18 with 166 is the protruding portion], provided at the top end [162] of the first or second handheld portion [Fig 1 & 7; ¶28] and inserted into the extending portion [Fig 1 & 7-8B], a second axle pin [218 & 230 form an axle pin], passing through the extending portion and the protruding portion [Fig 7-8B; wherein the protruding portion is movably connected to the extending portion via the second axle pin [¶28].
Regarding claim 4 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 3, wherein the extending portion comprises: a first mounting plate [174], a second mounting plate oppositely arranged relative to the first mounting plate [Fig 7-8B; 178], an assembly groove [158] provided between the first mounting plate and the second mounting plate, used for inserting into the protruding portion [Fig 7-8B].
Regarding claim 5 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 4, wherein the first mounting plate comprises a first mounting hole [Fig 7-8B; ¶28; 170], the second mounting plate comprises a second mounting hole oppositely arranged relative to the first mounting hole [Fig 7-8B; ¶28; 170 is formed in both 174 and 178], the protruding portion comprises a third mounting hole [166], when the protruding portion is inserted into the assembly groove, the second axle pin successively passes through the first mounting hole, the third mounting hole and the second mounting hole [Fig 7-8B].
Regarding claim 6 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 5, wherein the locking arrangement further comprises: a first press plate [210] provided at the top part of the second axle pin [Fig 7-8B], annular sawteeth [182] provided on the inner side walls of the first mounting hole, the third mounting hole and the second mounting hole [Fig 7-8B; ¶28; 182A-182C], a spline block [186] sheathed on the outside of the second axle pin [Fig 7-8B], two or more first racks [190 & 194] being evenly distributed on the outer side walls of the spline block [Fig 7-8B], the first racks being parallel to the second axle pin [Fig 7-8B], a first spring [206] sheathed on the outside of the second axle pin [Fig 7-8B], the top end of the first spring connected to the bottom part of the first press plate [Fig 7-8B], the bottom end of the first spring sheathed on the top part of the spline block [Fig 7-8B], and a nut [222] threadedly connected to the lower end of the second axle pin [Fig 7-8B; ¶29; 222 is connected to the lower end of 218 & 230 by 230 threading into 186].
Regarding claim 25 (Original)
Feuerstein discloses a method of adjustment of the angle between the handheld portions of the open-close handheld apparatus as claimed in claim 1, wherein the method comprises the following steps: unlocking the first handheld portion [Fig 8A-8B; pressing on 210 unlocks 18], turning the first handheld portion relative to the first clamping portion [Fig 9; 18 can be turned relative to 26], locking the first handheld portion [Fig 8A-8B; releasing 210 the springs (206) lock 18], wherein the plane in which the rotation path of the first handheld portion is located is the same as or parallel to the open-close plane [Fig 9].
Regarding claim 26 (Original)
Feuerstein discloses a method of adjustment of the angle between the handheld portions of the open- close handheld apparatus as claimed in claim 2, wherein the method comprises the following steps: unlocking the first handheld portion, turning the first handheld portion relative to the first clamping portion, locking the first handheld portion, unlocking the second handheld portion, turning the second handheld portion relative to the second clamping portion, locking the second handheld portion, wherein the plane in which the rotation path of the first handheld portion is located is the same as or parallel to the open-close plane, the plane in which the rotation path of the second handheld portion is located is the same as or parallel to the open-close plane [Fig 8A-9; the steps for unlocking 18, as shown in claim 25, are repeated for 22].
Regarding claim 27-28 (Cancelled)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein et al. (US 20210339411 A1) in view of Mesenholler (EP 0027238 A2), hereinafter Mesenholler.
Regarding claim 11 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 5,  but does not teach wherein the locking arrangement further comprises: a semi-circular gear formed at an end of the first mounting plate and/or the second mounting plate, a stop block protruding from the upper surface of the first handheld portion and being adjacent to the protruding portion, the stop block provided with a U-shaped groove opening facing the semi- circular gear, the bottom part of the U-shaped groove provided with a spring mounting groove, a sliding snap button arranged in the U-shaped groove, the sliding snap button comprises: a snap button body, the shape thereof corresponding to the shape of the bottom part of the U-shaped groove, being perpendicular to the protruding portion, a snap button dial knob, provided above the snap button body, protruding from the upper surface of the first handheld portion, a second rack protruding from a side wall of the snap button body facing a side of the semi-circular gear, the second rack being perpendicular to the protruding portion, the length thereof corresponding to that of the snap button body, a second spring mounting shaft provided on a side wall of the snap button body facing a side of the spring mounting groove, the second spring mounting shaft being parallel to the protruding portion, the second spring mounting shaft and the spring mounting groove lying in the same straight line, a second spring sheathed on the second spring mounting shaft, one end of the second spring being tangent to the snap button body, the other end thereof being located in the spring mounting groove.
However Mesenholler teaches a hand tool with a locking arrangement between the working end and the handle. Specifically wherein the locking arrangement [Fig 7-8] further comprises: a semi-circular gear [Fig 7-8; 30-32 are the gaps between gear teeth formed on 29] formed at an end of the first mounting plate [28] and/or the second mounting plate [Fig 7-8; 29], a stop block [Fig 7-8; 36 positioned in a stop block] protruding from the upper surface of the first handheld portion [Fig 7-8; protruding or recessed are reversable pursuant of MPEP 2144.04-VI-A] and being adjacent to the protruding portion [Fig 7-8; the stop block is adjacent to the protruding portion between 28 & 29], the stop block provided with a U-shaped groove opening [Fig 7-8; the stop block forms a U-shaped groove around 36] facing the semi-circular gear [Fig 7-8], the bottom part of the U-shaped groove provided with a spring mounting groove [Fig 7-8; 38 is positioned in a spring mounting groove], a sliding snap button [36] arranged in the U-shaped groove [Fig 7-8], the sliding snap button comprises: a snap button body [Fig 7-8; the plate that 34 extends from is the snap button body], the shape thereof corresponding to the shape of the bottom part of the U-shaped groove [Fig 7-8], being perpendicular to the protruding portion [Fig 7-8], a snap button dial knob [36], provided above the snap button body, protruding from the upper surface of the first handheld portion [Fig 7-8], a rack [34] protruding from a side wall of the snap button body facing a side of the semi-circular gear [Fig 7-8], the rack being perpendicular to the protruding portion [Fig 7-8; 34 has a height perpendicular to the protruding portion], the length of the rack corresponding to that of the snap button body [Fig 7-8; the length of 34 extending parallel to 28 corresponds to the length of the snap button body perpendicular to 28],…, a spring [38]…, one end of the spring being tangent to the snap button body [Fig 7-8], the other end thereof being located in the spring mounting groove [Fig 7-8].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking arrangement as disclosed by Feuerstein with the locking arrangement as disclosed by Mesenholler as a simple substitution of a known element to produce predictable result of using an equivalent locking mechanism that the user slides parallel to the handle as opposed to pushing into the handle. 
Another embodiment of Mesenholler teaches a spring mounting shaft [Figure 1 of this office action & Fig 3] provided on a side wall of the snap button body [Figure 1 of this office action & Fig 3; the end of 8 where the spring mounting shaft extends from is the side wall of the snap button body] facing a side of the spring mounting groove [Fig 3], the spring mounting shaft being parallel to the protruding portion [Fig 3], the spring mounting shaft and the spring mounting groove lying in the same straight line [Figure 1 of this office action & Fig 3], a spring [9] sheathed on the second spring mounting shaft [Figure 1 of this office action & Fig 3].

    PNG
    media_image1.png
    349
    526
    media_image1.png
    Greyscale

Figure 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the snap button body as disclosed by Feuerstein to have a spring mounting shaft provided on a side wall of the snap button body facing a side of the spring mounting groove, the spring mounting shaft being parallel to the protruding portion, the spring mounting shaft and the spring mounting groove lying in the same straight line, a spring sheathed on the second spring mounting shaft as further disclosed by another embodiment of Mesenholler. One of ordinary skill in the art would have been motivated to make this modification to maintain the orientation of the spring to the snap button body ensuring the spring provides the maximum biasing force to the snap button body.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feuerstein et al. (US 20210339411 A1) in view of Liou (US 5280738 A), hereinafter Liou.
Regarding claim 14 (Original)
Feuerstein discloses the open-close handheld apparatus as claimed in claim 5,…a spring mounting shaft [Fig 7; 198] protruding from and being perpendicular to the lower surface of the second press plate [Fig 7; 198 protrudes from and is perpendicular to 210]…and a third spring [206] sheathed on the outside of the third spring mounting shaft [Fig 7]…
Feuerstein does not teach wherein the locking arrangement comprises: a circular gear protruding from the upper surface of the first mounting plate, the circular gear fixed to the first mounting plate or integrally arranged with the first mounting plate, two mounting bases that are oppositely arranged, protruding from the upper surface of the first handheld portion and being adjacent to the protruding portion, the two mounting bases being respectively provided with one base axle pin hole, the two base axle pin holes lying in the same straight line, a press snap button arranged between the two mounting bases, the press snap button comprising a second press plate, one end thereof adjacent to the protruding portion provided with a press plate axle pin hole lying in the same straight line with the two base axle pin holes, the other end thereof provided with a third spring mounting shaft protruding from and being perpendicular to the lower surface of the second press plate, a snap engaging portion provided at one end of the second press plate adjacent to the protruding portion, the snap engaging portion and the second press plate forming an angle of 120 - 160 degrees therebetween, and a third rack provided at the top part of the snap engaging portion, the third rack protruding downward and directly facing the circular gear, a third axle pin passing through the press plate axle pin hole and two base axle pin holes simultaneously, and a third spring sheathed on the outside of the third spring mounting shaft, one end of the third spring being tangent to the lower surface of the press snap button body, the other end thereof being tangent to the upper surface of the first handheld portion.
However Liou teaches a hand tool with a locking arrangement between the working end and the handle. Specifically wherein the locking arrangement comprises: a circular gear [Fig 3; 551-553 form a circular gear] protruding from the upper surface of the first mounting plate [The mounting plate (12) is arranged on the handle and the protruding portion (54) is arranged on the working end, however these can be reversed pursuant MPEP 2144.04-VI-A and therefore 551-553 would protrude from an upper surface of 54; it has been held that mere reversal of parts has no patentable significance absent of new and unexpected results produced by the claimed invention as compared to the prior art, it considered to be matters of design/engineering choice which a person skilled in the art would have found obvious.], the circular gear fixed to the first mounting plate or integrally arranged with the first mounting plate [Fig 3], two mounting bases [Fig 3-4; 60 is connected at either end to a mounting base] that are oppositely arranged [Fig 3-4], protruding from the upper surface of the first handheld portion [Fig 3-4] and being adjacent to the protruding portion [By reversing 54 & 12 as discussed above the mounting bases would be adjacent to 54], the two mounting bases being respectively provided with one base axle pin hole [Fig 3-4], the two base axle pin holes lying in the same straight line [Fig 3-4], a press snap button [40] arranged between the two mounting bases [Fig 3-4], the press snap button comprising a second press plate [42], one end thereof adjacent to the protruding portion provided with a press plate axle pin hole [Fig 3] lying in the same straight line with the two base axle pin holes [Fig 3-4], the other end thereof provided with a third spring mounting shaft [Fig 3; 15 is a downward shaft cut into the handle]…, a snap engaging portion [Fig 3; the end of 40 with 41] provided at one end of the second press plate adjacent to the protruding portion [Fig 3], the snap engaging portion and the second press plate forming an angle of 120 - 160 degrees therebetween [Fig 3; Pursuant of MPEP 2144.05-II-A, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art], and a third rack [41] provided at the top part of the snap engaging portion [Fig 3], the third rack protruding downward and directly facing the circular gear [Fig 3], a third axle pin [60] passing through the press plate axle pin hole and two base axle pin holes simultaneously [Fig 3-4], and a third spring [30] sheathed…the third spring mounting shaft [Fig 3; 30 is sheathed within 15], one end of the third spring being tangent to the lower surface of the press snap button body [Fig 3], the other end thereof being tangent to the upper surface of the first handheld portion [Fig 3].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking arrangement as disclosed by Feuerstein with the locking arrangement as disclosed by Liou as a simple substitution of a known element to produce predictable result of using an equivalent locking mechanism that the user pivots a lever on the handle as opposed to pushing a button into the handle. 
Regarding claim 15 (Original)
Feuerstein as modified teaches the open-close handheld apparatus as claimed in claim 14, wherein when the second press plate is pressed downward, the third rack is detached from the circular gear, the locking arrangement being in the unlocked state; when the second press plate is released, the third rack is snap engaged to the circular gear, the locking arrangement being in the locked state [Liou:  Col2:Line48-59].
Regarding claim 16-22 (Cancelled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernardi (US 2587586 A) discloses another open-close handheld device with adjustable, locking handle portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723